Citation Nr: 0005105	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-44 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to July 
1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The October 1995 rating decision continued a noncompensable 
disability rating.  The October 1996 regional hearing officer 
decision increased the disability rating to 10 percent.  The 
May 1997 rating decision continued the 10 percent disability 
rating.  


REMAND

The claim for an increased rating is well grounded because 
the veteran asserted that her disability has worsened.  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  

The veteran's March 1996 letter stated that she desired a 
hearing before the regional office and before the Board.  In 
the portion of the Form 9 where one elects whether to appear 
before the Board in Washington, D.C. or at the RO, in 
September 1996 and February 1998, she indicated that she 
wished to appear personally at a local VA office before the 
Board.  The veteran was afforded regional office hearings 
before local RO personnel in September 1996 and October 1998. 

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the appellant and 
her representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




